Co eo NIN DN A FP WD NY

BO HN NO LPO NO NN NO Rr wt lt
Nn UW F&F W NY YKY§ DOD ODO OH HI HD OT F&F WO NYO KF CO

 

 

Rene L. Valladares

 

 

 

 

 

Federal Public Defender . ——_— FILED ——— RECEIVED
Nevada State Bar No. 11479 ———-ENTERED ~——— PERVED ON
Erin Gettel COUNSEL/PARTIE$ OF RECORD
Assistant Federal Public Defender
Nevada State Bar No. 13877
411 E. Bonneville, Ste. 250 SEP ~ 9 2019
Las Vegas, Nevada 89101
(702) 388-6577
Erin_Gettel@fd.org CLERK US DISTRICT COURT
~ DISTRICT OF NEVADA
BY: DEPUTY

 

 

 

Attorney for Kenneth Moore

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA ORDER.

United States of America, Case No. 2:19-mj-00363-VCF
Plaintiff, -Stipulatiorto Continue Preliminary
Hearing
v. (Third Request)

Kenneth Moore and Latoya Jones,

Defendants.

 

The parties jointly request that this Court vacate the preliminary hearing scheduled for
September 9, 2019, and continue it for at least 60 days because:

1, The government intends on making an early production of discovery to the
defendants in an effort to reach a pre-indictment plea agreement. Two (of several) remaining
lab tests are being rushed but remain incomplete. The government intends to disclose more
discovery as it becomes available, and defense counsel will need time to review this discovery
and discuss it with their clients.

2. A pre-indictment plea agreement would obviate the need for either a
preliminary hearing or indictment by a grand jury.

3. Defendants are not incarcerated and do not object to a continuance.

 

 
oC oe 4 HN OA F&F W NY

NO wo NM NHN NH ND HO KH HFK FF FF Fe RPE Fe FEF KS
N Wn & WHO NO S| DB Oo fF IN DB AH FP WY NY | SC

 

 

Case 2:19-mj-00363-VCF Document 22 Filed 09/06/19 Page 2 of 3

4, Denial of this continuance would potentially prejudice the defendants and the
government and would unnecessarily consume this Court’s valuable resources.

5. Additionally, denial of this continuance could result in a miscarriage of justice.
The additional time is excludable in computing the time within which the trial must
commence under the Speedy Trial Act, 18 U.S.C. 3161(h)(7)(A), considering the factors
under § 3161(h)(7)(B)Q), (iv).

This is the third request for continuance.

DATED: September 6, 2019.

 

 

Rene L. Valladares Nicholas A. Trutanich
Federal Public Defender United States Attorney
/s/ Erin Gettel /s/ Shaheen Torgoley
By By
Erin Gettel Shaheen Torgoley
Assistant Federal Public Defender Assistant United States Attorney

/s/ Chris T. Rasmussen
By

Chris T. Rasmussen
Counsel for Latoya Jones

 

 
Oo eo NHN DN A F&F WO NO

NO wo PO HN NY HN NO HH He KF KF OF eS Uc S| lhlhUc hl
NN A F&F Ww NY K|&§ FS CO FE AI HD AH FP WY NY KF O&O

 

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
United States of America, Case No. 2:19-mj-00363-VCF
Plaintiff, Order Granting Third Stipulation to

y Continue Preliminary Hearing

Kenneth Moore and Latoya Jones,

Defendant.

 

Based on the Stipulation of counsel and good cause appearing,

IT IS ORDERED that the preliminary hearing currently scheduled on September 9,
2019, at 4:00 p.m. is vacated and continued to Novorrber at the hour of YY: dO

fm

DATED this ~ day of September, 2019.

 

 

UNITED STATES MAGISTRATE JUDGE

CAM FERENBACH
U.S. MAGISTRATE JUDGE

 
